Case 2:19-cv-01270-JFW-AGR Document 1 Filed 02/20/19 Page 1 of 12 Page ID #:1



 1 Ahren A. Tiller Esq. [SBN: 250608]
     BLC Law Center, APC
 2 1230 Columbia St., Ste 1100
     San Diego, CA 92101
 3 Phone (619) 894-8831
     Facsimile: (866) 444-7026
 4
     Attorneys for Plaintiff
 5 TIMOTHY DAWSON

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10                                     WESTERN DIVISION
11
                                                         Case No.:
12

13                                                       COMPLAINT FOR DAMAGES FOR
     TIMOTHY DAWSON,                                     (1) VIOLATIONS OF THE
14                                                       ROSENTHAL FAIR DEBT
                       Plaintiff,                        COLLECTION PRACTICES ACT
15                                                       (CAL. CIV. CODE §§ 1788-1778.32)
            vs.                                          AND (2) VIOLATIONS OF THE
16                                                       TELEPHONE CONSUMER
     AMERICAN EXPRESS NATIONAL                           PROTECTION ACT (47 U.S.C. §227)
17   BANK,
18
                    Defendant(s),                        JURY TRIAL DEMANDED
19

20

21                              COMPLAINT FOR DAMAGES
22                                        INTRODUCTION
23 1. TIMOTHY DAWSON (hereinafter referred to as “Plaintiff”), by and through his

24      Counsel of record, brings this action against AMERICAN EXPRESS NATIONAL
25      BANK (hereinafter referred to as “Amex” or “Defendant”) pertaining to actions
26      by Defendant to unlawfully collect a debt allegedly owed by Plaintiff, including
27      but not limited to, collection via the use of an Automated Telephone Dialing
28      System (“ATDS”) and/or Artificial or Prerecorded Voice in violation of the
                                                     -1-
                       Dawson v. American Express National Bank, Complaint For Damages
Case 2:19-cv-01270-JFW-AGR Document 1 Filed 02/20/19 Page 2 of 12 Page ID #:2



 1         Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq., (“TCPA”), and the
 2         Rosenthal Fair Debt Collection Practices Act (“RFDCPA” [CAL. CIV. CODE §§
 3         1788-1788.32]), thereby invading Plaintiff’s privacy, and causing Plaintiff
 4         damages.
 5 2. The California legislature determined that unfair or deceptive collection practices

 6         undermine the public confidence which is essential to the continued functioning of
 7         the banking and credit system. The legislature further determined there is a need
 8         to ensure that debt collectors and debtors exercise their responsibilities to one
 9         another with fairness, honesty, and due regard for the rights of others. The
10         legislature’s explicit purpose of enacting the Rosenthal Fair Debt Collection
11         Practices Act of California (hereinafter “RFDCPA”) was to prohibit debt
12         collectors from engaging in unfair or deceptive acts or practices in the collection
13         of consumer debts and to require debtors to act fairly in entering into and honoring
14         such debts. 1
15 3. The Telephone Consumer Protections Act (hereafter “TCPA”) was designed to

16         prevent calls like the ones described within this complaint, and to protect the
17         privacy of citizens like Plaintiff. “Voluminous consumer complaints about abuses
18         of telephone technology – for example, computerized calls dispatched to private
19         homes – prompted Congress to pass the TCPA.” Mims v. Arrow Fin. Servs., LLC,
20         132 S. Ct. 740, 744 (2012)
21 4. In enacting the TCPA, Congress specifically found that “the evidence presented to

22         Congress indicates that automated or prerecorded calls are a nuisance and an
23         invasion of privacy, regardless of the type of call . . .” Id. at §§ 12-13. See also,
24         Mims, 132 S. Ct., at 744.
25 5. As Judge Easterbrook of the Seventh Circuit explained in a TCPA case regarding

26         calls similar to this one
27

28
     1
         CA Civil Code §§ 1788.1(a)-(b)
                                                            -2-
                              Dawson v. American Express National Bank, Complaint For Damages
Case 2:19-cv-01270-JFW-AGR Document 1 Filed 02/20/19 Page 3 of 12 Page ID #:3



 1

 2           The Telephone Consumer Protection Act … is well known for its provisions
             limiting junk-fax transmissions. A less-litigated part of the Act curtails the
 3           use of automated dialers and prerecorded messages to cell phones, whose
 4           subscribers often are billed by the minute as soon as the call is answered—
             and routing a call to voicemail counts as answering the call. An automated
 5           call to a landline phone can be an annoyance; an automated call to a cell
 6           phone adds expense to annoyance.
 7           Soppet v. Enhanced Recovery Co., LLC, 679 F.3d 637, 638 (7th Cir. 2012).
 8

 9 6. Plaintiff makes the allegations contained herein on information and belief (except

10     as to those allegations regarding himself, which are made on personal knowledge).
11

12                                JURISDICTION AND VENUE
13 7. This action is based on Defendant’s violations of the RFDCPA found in California

14     Civil Code §§ 1788 - 1788.32; and the TCPA, which is found in Title 47 of Untied
15     States Code Section 227, et seq.
16 8. This Court has jurisdiction over Defendant, pursuant to 28 U.S.C. § 1331, as the

17     unlawful practices alleged herein involve a federal question under the TCPA.
18 9. This Court has jurisdiction over the Defendant, as the unlawful practices alleged
19     herein occurred in California, in the County of Ventura and violated California’s
20     Civil Code §§ 1788 - 1788.32.
21 10.This Court further has supplemental jurisdiction over Plaintiff’s California Causes

22     of action, pursuant to 28 U.S.C. § 1367(a), as Plaintiff’s California state law
23     claims are so related to Plaintiff’s Federal TCPA claims in this action, that they
24     form part of the same case or controversy under Article III of the United States
25     Constitution
26 11.Venue is proper in this Court, pursuant to 28 U.S.C. § 1391(b)(1)-(2), because all

27     or some of the unlawful practices and violations of law alleged herein occurred
28     and are occurring in the County of Ventura, California. Furthermore, Defendant

                                                    -3-
                      Dawson v. American Express National Bank, Complaint For Damages
Case 2:19-cv-01270-JFW-AGR Document 1 Filed 02/20/19 Page 4 of 12 Page ID #:4



 1     regularly conducts business within State of California, County of Ventura, and
 2     Plaintiff resides in Ventura County, California.
 3

 4                                             PARTIES
 5 12. Plaintiff is, and was at all times mentioned herein, a natural person residing in

 6      the County of Ventura, in the State of California.
 7 13. Plaintiff is a natural person from whom a debt collector sought to collect a

 8      consumer debt which was due and owing or alleged to be due and owing from
 9      Plaintiff, and therefore Plaintiff is a “debtor” as that term is describe by Cal Civ.
10      Code §1788.2(h).
11 14. Defendant American Express National Bank is a national banking association.

12 15. Defendant American Express National Bank regularly attempts to collect through

13      the use of mails, electronic communication, and telephone, “consumer debts ”
14      allegedly owed to it, as that term is defined by Cal. Civ. Code §1788.2(f).
15 16. When individuals owe Amex debts for regular monthly payments on consumer

16      loans and credit cards, and other similar obligations, Amex collects on those
17      consumer debts owed to it through the mail, electronic communication, and
18      telephone. Therefore, Amex is a “debt collector” as that term is defined by Cal.
19      Civ. Code §1788.2(c), and engages in “debt collection” as that term is defined by
20      Cal. Civ. Code §1788.2(b).
21 17. Defendant is, and all times mentioned herein, was a corporation and “person,” as

22      defined by 47 U.S.C. § 153(39).
23 18. At all times relevant hereto, Defendant used, controlled and or operated an

24      “automatic telephone dialing system” (“ATDS”) as that term is defined by 47
25      U.S.C. § 227(a)(1) and/or placed calls to Plaintiff using an automated or
26      prerecorded voice (“Recorded Voice”) as that term is defined in 47 U.S.C. §
27      227(b)(1)(A)
28 19. This case involves money, property, or their equivalent, due or owing or alleged

                                                     -4-
                       Dawson v. American Express National Bank, Complaint For Damages
Case 2:19-cv-01270-JFW-AGR Document 1 Filed 02/20/19 Page 5 of 12 Page ID #:5



 1      to be due or owing from a natural person by reason of a consumer credit
 2      transaction. This action arises out of a consumer debt and “consumer credit” as
 3      those terms are defined by Cal. Civ. Code §1788.2(f).
 4

 5                                  GENERAL ALLEGATIONS
 6   20. Plaintiff incorporates by reference and realleges Paragraphs 1-19 above as if
 7      fully stated herein.
 8   21. Plaintiff took out an unsecured charge card account with Amex on or about
 9      October of 2013 (“charge card”).
10   22. Plaintiff made payments toward the charge card for nearly five years and
11      maintained good standing, but eventually fell on financial hardship and was
12      unable to maintain the regular monthly payments.
13   23. Upon going into default, agents for Amex called Plaintiff multiple times and
14      requested payment through the use of an ATDS and/or a Recorded Voice, often
15      1-5 times per day, almost every single day.
16   24. Plaintiff sought out and retained an attorney to represent him with regards to the
17      debt allegedly owed to Amex.
18   25. Plaintiff’s Counsel sent a Cease and Desist Letter to Amex via facsimile to two
19      different facsimile numbers owned and operated by Amex, 1-855-603-8789
20      (“First Cease and Desist Letter”) and 1-800-542-0779 (“Second Cease and Desist
21      Letter”).
22   26. Amex received the both the First and Second Cease and Desist Letters via
23      facsimile on October 2, 2018, at 11:51 pm at both facsimile numbers (1-855-603-
24      8789 and 1-800-542-0779).
25   27. Despite receipt of the Cease and Desist Letters and two different facsimile
26      numbers, agents for Amex continued to call Plaintiff.
27   28. Agents for Amex called Plaintiff on his cellular phone, as well as multiple times
28      at his workplace.
                                                    -5-
                      Dawson v. American Express National Bank, Complaint For Damages
Case 2:19-cv-01270-JFW-AGR Document 1 Filed 02/20/19 Page 6 of 12 Page ID #:6



 1 29. Plaintiff spoke to agents for Amex when they called his workplace and stated

 2      that they should not be calling him at work or on his cellular phone, and
 3      reiterated that he had retained Counsel who had sent two letters to Amex.
 4 30. In response to the continued calls to Plaintiff’s cellular phone and workplace, on

 5      November 20, 2018, Plaintiff’s Counsel drafted another letter wherein he stated
 6      that he represented Plaintiff with regards to any claims held by Defendant
 7      (“Third Cease and Desist Letter”).
 8 31. In the Third Cease and Desist Letter, Plaintiff’s Counsel provided Plaintiff’s

 9      name and the last four digits of his social security number, and explained again
10      that demand was being made pursuant to Cal. Civ. Code §§1788.14 and 1788.17
11      that all further communication with Plaintiff cease and that any future
12      communication be exclusively sent to Plaintiff’s Counsel.
13 32. Plaintiff’s Counsel mailed the Third Cease and Desist Letter to Amex at:

14
                        American Express
15                      World Financial Center,
                        200 Vesey Street New York
16                      New York, NY 10285-1000
17 33. After receipt of the Third Cease and Desist Letter, representatives of Amex have

18      called Plaintiff in excess of 35 times on his cellular phone, and in excess of fifty
19      (50) times on his work telephone.
20 34. Combined, Amex has called Plaintiff over eighty-five (85) times in total after

21      receipt in writing of notice that Plaintiff had retained Counsel for any debts owed
22      to Amex, and an explicit warning that all direct contact with Plaintiff should
23      cease.
24 35. On at least two occasions between October 2, 2018 and November 21, 2018,

25      Plaintiff spoke to Amex representatives and explained that he had an attorney,
26      provided the representatives with his attorney’s information, and orally
27      instructed them to call his attorney and cease calling Plaintiff.
28 36. In said telephone calls, Plaintiff orally revoked any alleged prior consent to call

                                                    -6-
                      Dawson v. American Express National Bank, Complaint For Damages
Case 2:19-cv-01270-JFW-AGR Document 1 Filed 02/20/19 Page 7 of 12 Page ID #:7



 1      Plaintiff via the use of an ATDS and/or Recorded voice. Despite said oral
 2      revocation, agents for the Defendants continued to call Plaintiff using an ATDS
 3      and/or Recorded Voice
 4   37. Despite two letters sent via facsimile, verbal notice from Plaintiff, and a mailed
 5      letter from Plaintiff’s Counsel, Amex continues to call Plaintiff, often multiple
 6      times per day in rapid succession, despite being repeatedly notified orally and in
 7      writing that Plaintiff had retained counsel regarding this debt.
 8   38. Amex, or its agents or representatives, have contacted Plaintiff on his cellular
 9      telephone over thirty-five (35) times since October 2, 2018, including through
10      the use of an ATDS and/or Recorded voice as those terms are defined in 47
11      U.S.C. § 227(a)(1) and/or 47 U.S.C. § 227(b)(1)(A).
12   39. Many of the Defendants’ calls to Plaintiff after receiving Cease and Desist
13      Letters Nos. 1-3 contained an “artificial or prerecorded voice” as prohibited by
14      47 U.S.C. § 227(b)(1)(A).
15   40. The multiple calls made by Defendants or their agents after October 2, 2018 were
16      therefore made in violation of 47 U.S.C. § 227(b)(1).
17   41. Despite receipt of two (2) separate letters sent via facsimile and one (1) by mail,
18      along with oral instructions to cease calling Plaintiff via the telephone, all of
19      which provided irrefutable notice that Plaintiff had revoked consent to call his
20      cellular telephone by any means and that he had retained Counsel regarding these
21      alleged debts, Defendants continues to contact Plaintiff repeatedly to date
22   42. As a result of Amex’s relentless and harassing collection calls and emails,
23      Plaintiff has experienced anger and disbelief, and feelings of powerlessness,
24      which have resulted in a loss of sleep, loss of appetite, headaches, anxiety and
25      panic attacks, feelings of hypervigilance, paranoia and depression.
26

27

28

                                                    -7-
                      Dawson v. American Express National Bank, Complaint For Damages
Case 2:19-cv-01270-JFW-AGR Document 1 Filed 02/20/19 Page 8 of 12 Page ID #:8



 1                                     CAUSES OF ACTION
 2                                                   I.
 3                                 FIRST CAUSE OF ACTION
 4                   VIOLATIONS OF CAL. CIV. CODE §1788.14(c)
 5

 6 43. Plaintiff realleges and incorporates by reference Paragraphs 1 through 42,

 7      inclusive, as if fully set forth herein.
 8 44. When Plaintiff’s Counsel sent the Cease and Desist Letters to Amex, Defendant

 9      was aware, or reasonably should have been aware, that Plaintiff was represented
10      by an attorney.
11 45. When Plaintiff stated to representatives for Amex on two (2) separate occasions

12      that he was represented by Counsel, Amex was aware, or reasonably should have
13      been aware, that Plaintiff was represented by an attorney, and that Plaintiff was
14      exerting his rights not to be contacted directly regarding this debt.
15 46. Cal. Civ. Code §1788.14(c) provides in relevant part,

16        No debt collector shall collect or attempt to collect a consumer debt by
          means of the following practices:
17
                 (c) Initiating communications, other than statements of account, with
18               the debtor with regard to the consumer debt, when the debt collector
                 has been previously notified in writing by the debtor's attorney that
19               the debtor is represented by such attorney with respect to the
                 consumer debt and such notice includes the attorney's name and
20               address and a request by such attorney that all communications
                 regarding the consumer debt be addressed to such attorney, unless the
21               attorney fails to answer correspondence, return telephone calls, or
                 discuss the obligation in question. This subdivision shall not apply
22               where prior approval has been obtained from the debtor's attorney, or
                 where the communication is a response in the ordinary course of
23               business to a debtor's inquiry.
24

25 47. By calling Plaintiff on his cellular and work phones combined over eighty-five

26      (85) times after receipt of the Cease and Desist Letters from Plaintiff’s Counsel,
27      Amex violated Cal. Civ. Code §1788.14(c).
28 48. As a result of the constant collection calls by Amex, Plaintiff has experienced

                                                     -8-
                       Dawson v. American Express National Bank, Complaint For Damages
Case 2:19-cv-01270-JFW-AGR Document 1 Filed 02/20/19 Page 9 of 12 Page ID #:9



 1       anxiety, fear and uneasiness, has had difficulty sleeping, shortness of breath,
 2       nausea, and has at times been unable to calm down as the constant and harassing
 3       collection calls by Amex are overwheling.
 4

 5                                             II.
 6                              SECOND CAUSE OF ACTION
                               Negligent Violations of the TCPA
 7
                                      (47.S.C. § 227 Et. Seq.)
 8

 9   49. Plaintiff realleges and incorporates by reference Paragraphs 1 through 48,
10       inclusive, as if fully set forth.
11   50. Through the three (3) separate Cease and Desist Letters from Plaintiff’s Counsel,
12       sent by both facsimile and US Mail, and orally, Plaintiff revoked any alleged
13       consent for Amex or its agents or representatives to call Plaintiff on his cellular
14       telephone via the use of an ATDS and/or Recorded Voice.
15   51. The foregoing acts and omissions of Amex constitute numerous and multiple
16       negligent violations of the TCPA, including but not limited to each and every
17       one of the above-cited provisions of 47 U.S.C. § 227, et. seq.
18   52. As a result of Amex’s negligent violations of 47 U.S.C. §227, et. seq., the
19       Plaintiff is entitled to an award of $500 in statutory damages, for each and every
20       violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
21   53. Plaintiff is also entitled to and seeks injunctive relief prohibiting such conduct in
22       the future, pursuant to 47 U.S.C. § 227(b)(3)(A).
23

24

25

26

27

28

                                                     -9-
                       Dawson v. American Express National Bank, Complaint For Damages
Case 2:19-cv-01270-JFW-AGR Document 1 Filed 02/20/19 Page 10 of 12 Page ID #:10



  1                                          III.
  2                            THIRD CAUSE OF ACTION
                        Knowing and/or Willful Violations of the TCPA
  3
                                    (47.S.C. § 227 Et. Seq.)
  4

  5 54. Plaintiff realleges and incorporates by reference Paragraphs 1 through 53,

  6      inclusive, as if fully set forth.
  7 55. Through the three (3) separate Cease and Desist Letters from Plaintiff’s Counsel,

  8      sent by both facsimile and US Mail, and orally, Plaintiff revoked any alleged
  9      consent for the Amex or its agents or representatives to call Plaintiff on his
 10      cellular telephone via the use of an ATDS and/or Recorded Voice.
 11 56. The foregoing acts of the Amex constitute numerous and multiple knowing

 12      and/or willful violations of the TCPA, including but not limited to each and
 13      every one of the above-cited provisions of 47 U.S.C. § 227, et. seq.
 14 57. Therefore, since Amex or its agents or representatives continued to call Plaintiff

 15      despite indisputably being informed to not call Plaintiff on multiple occasions
 16      through multiple different means, and that Plaintiff had revoked any alleged prior
 17      consent to call Plaintiff’s cellular telephone via the use of and ATDS and/or
 18      Recorded Voice, Amex’s acts were willful.
 19 58. As a result of Amex’s knowing and/or willful violations of 47 U.S.C. §227, et.

 20      seq., the Plaintiff is entitled to an award of $1,500 in statutory damages, for each
 21      and every violation, pursuant to 47 U.S.C. § 227(b)(3)(C).
 22 59. Plaintiff is also entitled to and seeks injunctive relief prohibiting such conduct in

 23      the future, pursuant to 47 U.S.C. § 227(b)(3)(A).
 24

 25                                    PRAYER FOR RELIEF
 26        WHEREFORE, Plaintiff having set forth the claims for relief against
 27 Defendant herein, respectfully request this Court enter a Judgment against

 28 Defendant as follows:

                                                     - 10 -
                        Dawson v. American Express National Bank, Complaint For Damages
Case 2:19-cv-01270-JFW-AGR Document 1 Filed 02/20/19 Page 11 of 12 Page ID #:11



  1 a. An award of actual damages pursuant to Cal. Civ. Code §1788.30(a) according to

  2      proof.
  3 b. An award of statutory damages of $1,000.00 pursuant to Cal. Civ. Code

  4      §1788.30(b).
  5 c. An award of reasonable attorney’s fees and costs pursuant to Cal. Civ. Code

  6      §1788.30(c).
  7 d. For such other and further relief as the Court may deem just and proper.

  8 e. As to the Second Cause of Action, $500 in statutory damages for each and every

  9      one of Defendant’s negligent violations of 47 U.S.C. §227(b)(1), pursuant to 47
 10      U.S.C. § 227(b)(3)(B).
 11 f. Injunctive relief prohibiting such conduct in the future pursuant to 47 U.S.C. §

 12      227(b)(3)(A);
 13 g. As to the Third Cause of Action, $1,500.00 in statutory damages for each and

 14      every one of Defendant’s knowing and/or willful violations of 47 U.S.C. §
 15      227(b)(1), pursuant to 47 U.S.C. § 227(b)(3)(C).
 16 h. For such other and further relief as the Court may deem just and proper.

 17

 18
      Dated: February 20th, 2019                  By:     /s/ Ahren A. Tiller______________
 19                                                       Ahren A. Tiller, Esq.
                                                          BLC Law Center, APC
 20                                                       Attorneys for Plaintiff
 21

 22

 23

 24

 25

 26

 27

 28

                                                      - 11 -
                         Dawson v. American Express National Bank, Complaint For Damages
Case 2:19-cv-01270-JFW-AGR Document 1 Filed 02/20/19 Page 12 of 12 Page ID #:12



  1                                DEMAND FOR JURY TRIAL
  2
              Pursuant to the Seventh Amendment to the Constitution of the United States of
  3
      America, Plaintiff is entitled to, and demands, a trial by jury on all issues triable by
  4
      jury.
  5

  6
      Dated: February 20, 2019                    By:     /s/ Ahren A. Tiller______________
  7                                                       Ahren A. Tiller, Esq.
                                                          BLC Law Center, APC
  8                                                       Attorneys for Plaintiff
  9

 10

 11

 12

 13

 14

 15

 16

 17

 18
 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                                      - 12 -
                         Dawson v. American Express National Bank, Complaint For Damages
